Citation Nr: 1026778	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  07-13 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for right hand/wrist 
arthritis.

2.  Entitlement to service connection for bilateral shoulder 
arthritis.

3.  Entitlement to service connection for bilateral elbow/arm 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to April 1965.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the Department 
of Veterans Affairs (VA) regional office (RO) located in 
Louisville, Kentucky that denied the Veteran's claims of 
entitlement to service connection for right hand/wrist arthritis 
(claimed as right hand arthritis), bilateral shoulder arthritis, 
and bilateral elbow/arm arthritis (claimed as bilateral arm 
arthritis).

The Board notes that the Veteran also claimed entitlement to 
service connection for left hand arthritis, which claim was 
recharacterized by the RO as service connection for "ligamentous 
imbalance of the left hand" and granted in a November 2008 
rating decision.  The Board finds that the full benefit on appeal 
has been granted, and this issue is no longer before the Board.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the 
Veteran has a current diagnosis of right hand or wrist arthritis.

2.  The Veteran's bilateral shoulder degenerative joint disease 
(DJD) is not shown by the most probative evidence of record to 
have been incurred in or aggravated by service.

3.  The preponderance of the evidence is against finding that the 
Veteran has a current diagnosis of arthritis of either elbow or 
arm.


CONCLUSIONS OF LAW

1.  Service connection for right hand/wrist arthritis is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§  3.102, 3.303, 3.307, 3.309 (2009).

2.  Service connection for bilateral shoulder arthritis is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§  3.102, 3.303, 3.307, 3.309, 3.310 (2009).

3.  Service connection for bilateral elbow/arm arthritis is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§  3.102, 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims for service connection for 
right hand/wrist arthritis, bilateral shoulder arthritis, and 
bilateral elbow/arm arthritis, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required to 
"notify the claimant and the claimant's representative, if any, 
of any information and any medical or lay evidence not previously 
provided . . . that is necessary to substantiate the claim."  38 
U.S.C.A. § 5103(a)(1) (West Supp. 2009).  As part of that notice, 
VA must "indicate which portion of that information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, the Secretary . . will attempt to obtain on 
behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 
2009).  The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that a VCAA letter dated November 2005 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a) (West Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009).  The 
November 2005 VCAA letter informed the Veteran of what 
information or evidence was needed to support his claims, what 
types of evidence the Veteran was responsible for obtaining and 
submitting to VA, and which evidence VA would obtain.  A March 
2006 notice explained how VA assigns disability ratings and 
effective dates.  See Dingess, supra.

The Board also concludes that VA's duty to assist has been 
satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All 
of the Veteran's service treatment records, VA treatment records, 
and private treatment records have been associated with the 
claims file.  The Veteran has not identified any additional 
relevant treatment records for VA to obtain.  The Board finds 
that the record contains sufficient evidence to make a decision 
on the claim.

VA's duty to assist also includes the duty to provide a VA 
examination when the record lacks evidence to decide a veteran's 
claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability may 
be associated with the established in-service event, injury, or 
disease, but (4) insufficient competent medical evidence on file 
for the Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4) (2009);  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The Veteran was provided with a VA examination in October 2008 
relating to his claims.  The October 2008 VA examination report 
reflects that the examiner had an opportunity to review the 
entire claims file, including all of the Veteran's service, VA, 
and private treatment records, and to personally elicit a history 
from the Veteran and examine him.  The examiner also provided a 
clear rationale for his conclusions.  Based thereon, the Board 
finds this VA examination report to be thorough and adequate upon 
which to base a decision with regard to the Veteran's claims.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred 
in service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity. 38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).

A.  Right Hand/Wrist Arthritis

The Veteran served on active duty in the Army from April 1963 to 
April 1965.  He claims that he incurred right hand/wrist 
arthritis as a result of lifting heavy bags in service as a cook.  
See Form 21-4138, July 2005; Form 21-526, August 2005.

As an initial matter, the Board notes that the Veteran's service 
treatment records are silent as to any right hand or right wrist 
problems.  

Also, VA treatment records dated from February 1998 through 
August 2008 are silent as to any complaints of any right hand or 
right wrist problems.

An October 2000 private treatment record prepared by Dr. W.K. 
reflects that he recorded a diagnosis of osteoarthritis (without 
regard to any particular extremity) and prescribed Naprosyn for 
treatment.  A December 2005 note from Dr. W.K. (written on a 
prescription pad) reflects that he diagnosed the Veteran more 
specifically with bilateral arm osteoarthritis.

An October 2008 VA examination report reflects that the Veteran 
reported only experiencing pain in his right wrist, and the 
examiner noted "no separate hand condition."  See VA 
Examination Report, October 2008 at 91.  A radiological report 
prepared in connection with the examination reflects an 
impression of a normal right hand.  See id. at 96.  The examiner 
concluded that "no pathology" was found with regard to the 
Veteran's right hand.  See id. at 98.  The examiner opined that 
the Veteran "has remarkably well preserved joints for his age.  
The condition of hand arthritis, therefore, cannot be attributed 
to activities of military service" (the Board acknowledges a 
typographical error stating "elbows" rather than "hand" just 
prior to the etiology opinion, but ultimately finds that the 
intent of the examiner was clearly to refer to the Veteran's 
hands, see Dyment v. West, 13 Vet. App. 141 (1999), aff'd. 287 
F.3d. 1377 (2002)).  See id. at 113.  

With regard to the Veteran's right wrist, the examiner noted the 
Veteran's reported history of his right wrist hurting since 1966 
from cold weather or after heavy lifting in the kitchen as a cook 
in service.  See id. at 102 and 115.  The examiner also noted the 
Veteran's post-service history of working as a butcher for 20 
years.  See id. at 98.  He also noted that the Veteran reported 
that another physician, Dr. L. (who the Veteran reported in a 
separate statement in support of his claim that the physician had 
retired, see Form 21-4138, September 2007), told him that his 
right ulnar bone was "chipped off."  See id. at 102.  A 
radiological report prepared in connection with the examination 
reflects an impression as follows:

Calcification distal to the ulnar styloid process in 
the soft tissues or an old fracture fragment.  There 
is also suggestion of a soft tissue mass at the dorsal 
aspect  of the wrist.  No other remarkable findings.

See id. at 125.  Objective findings of right dorsiflexion to 60 
degrees, right palmar flexion to 50 degrees, right radial 
deviation to 15 degrees, and right ulnar deviation to 30 degrees, 
were noted by the examiner, as well as a finding of no pain on 
examination.  See id. at 106.  The examiner concluded that "no 
pathology" of the Veteran's right wrist was found, see id. at 
109, and he opined again that "the applicant has remarkably well 
preserved joints for his age.  Therefore, activities of military 
service cannot be invoked to explain pathology that does not 
exist."  See id. at 114.

The threshold requirement for service connection to be granted is 
competent medical evidence of the current existence of a claimed 
disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  

Without a current diagnosis of right hand or wrist arthritis, 
there may be no service connection for the claimed disability.  
See id.  

The Board has considered all of the Veteran's lay statements, 
including his reports of having injured his hands and wrists 
performing heavy lifting as a cook in service, as well as the lay 
statement from a manager at the Veteran's last place of 
employment.  See, e.g., Form 21-4138, July 2005; Lay Statement, 
Mr. Mr. L.B., November 2005.  Certainly, the Veteran is competent 
to report heavy lifting in service, and his former manager is 
likewise competent to report the Veteran's post-service job 
duties.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
However, the Veteran and his former manager are not shown to have 
the medical expertise to render a diagnosis of arthritis.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining 
in footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent to 
provide evidence as to more complex medical questions); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a determination 
of the origins of a specific disorder).  Thus, the Board finds 
the conclusions of the VA examiner, which are based on the 
results of physical examination and a review of x-rays, to be 
more probative than the Veteran's lay contentions.

The Board further finds the specific conclusions of the VA 
examiner to be far more probative than the general references to 
arthritis and osteoarthritis in his treatment records, which 
refer either to the arm or body generally, without specifying 
involvement of the right hand or wrist.  As noted, the VA 
examiner specifically examined the right hand and wrist, and 
reviewed x-rays specific to the hand.  

For these reasons, the Board concludes that the preponderance of 
the evidence is against granting service connection for right 
hand or wrist arthritis, and the benefit-of-the-doubt rule is not 
for application; there is not an approximate balance of evidence.  
See 38 U.S.C.A. § 5107(b); See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

B.  Bilateral Shoulder Arthritis

The Veteran also claims that he incurred bilateral shoulder 
arthritis as a result of heavy lifting in service.  See, e.g., 
Form 21-4138, July 2005; Form 21-526, August 2005.

The Board notes that the Veteran's service treatment records, as 
well as his VA treatment records dated from February 1998 through 
August 2008, are all silent as to any complaints of any shoulder 
problems.

As noted above, an October 2000 private treatment record prepared 
by Dr. W.K. reflects that he recorded a diagnosis of 
osteoarthritis, but it does not specifically refer to the 
Veteran's shoulders.

The only treatment record relating specifically to the Veteran's 
shoulders is the December 2005 private treatment record 
(prescription pad) from Dr. W.K that reflects a diagnosis of 
bilateral shoulder arthritis.  No opinion as to the etiology, 
however, is provided.  As such, the Board finds that the Veteran 
has a current bilateral shoulder arthritis disability.  

The Board must now address whether the Veteran's bilateral 
shoulder arthritis is related to service.

The October 2008 VA examination report reflects that the Veteran 
reported to the examiner a history of experiencing intermittent 
bilateral shoulder pain since 1966 from cold weather or after 
heavy lifting in the kitchen as a cook in service.  See id. at 
101 and 115.  The examiner reviewed radiology reports prepared in 
connection with the examination, which reflect, with regard to 
the Veteran's left shoulder, an impression of some left shoulder 
degenerative narrowing of the superior joint compartment and 
subchondral cystic degenerative changes of the greater tuberosity 
of the humerus.  See id. at 119.  The radiology report relating 
to the Veteran's right shoulder reflects an impression of 
narrowing of the superior joint compartment that may be related 
to a chronic rotator cuff tear, slight subchondral cystic 
degenerative changes of the greater tubersoity of the humerus, 
and a possibility of impingement syndrome.  See id. at 123.  The 
examiner recorded objective findings of tenderness and guarding 
of movement bilaterally, as well as pain with impingement testing 
consistent with rotator cuff trauma with regard to his right 
shoulder only.  See id. at 105.  The examiner recorded diagnoses 
of DJD and rotator cuff impingement of the right shoulder, see 
id. at 111, and DJD of the left shoulder, see id. at 112.  The 
examiner opined that the Veteran's bilateral shoulder arthritis 
was not caused by or a result of service, including his duties 
working in the kitchen as a cook.  See id. at 115.  The examiner 
reasoned that the Veteran had a history and examination findings 
of rotator cuff pathology (noting "right greater than left"), 
there was no record of care for either shoulder in the Veteran's 
service treatment records, and activities in the kitchen are not 
particularly stressful to the shoulder as they pertain mostly to 
table top or stove top level.  The examiner acknowledged that 
there may have been some lifting involved with the Veteran's 
occupational specialty, but opined not so much as one might 
expect of a butcher carrying meat to be trimmed.  See id. at 115.

The Board finds the October 2008 examiner's opinion to be the 
most probative evidence of record with regard to whether the 
Veteran's bilateral shoulder arthritis is related to service.  
The examiner reviewed the claims file, elicited a history from 
the Veteran, examined him, and provided adequate reasoning for 
his conclusions.  

The Board notes that there is no evidence of record that 
contradicts the etiology opinion of the October 2008 VA examiner 
other than the Veteran's own lay statements to the effect that he 
incurred bilateral shoulder arthritis due to heavy lifting in 
service and that he has experienced continuity of symptomatology 
since service.  Certainly, the Veteran is competent to report 
heavy lifting in service and experiencing pain, and, to this 
extent, his statements are entitled to some probative weight.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  He is not, 
however, competent to provide an opinion as to the etiology of 
his arthritis, which would require medical expertise.  See 
Jeandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent to 
provide a probative opinion on a medical matter).  Therefore, the 
Board ultimately places far more probative weight on the 
conclusions of the competent VA health care specialist.  As 
noted, that examiner took into account the Veteran's own reports, 
but also considered his documented treatment records during and 
after service, and the results of both physical examination and 
x-rays.


For these reasons, the Board concludes that the preponderance of 
the evidence is against granting service connection for bilateral 
shoulder arthritis, and the benefit-of-the-doubt rule is not for 
application; there is not an approximate balance of evidence.  
See 38 U.S.C.A. § 5107(b); See Gilbert , supra; Ortiz, supra.

C.  Bilateral Elbow/Arm Arthritis

The Veteran also claims that he incurred bilateral elbow/arm 
arthritis as a result of heavy lifting in service.  See, e.g., 
Form 21-4138, July 2005; Form 21-526, August 2005.

As an initial matter, the Board notes that the Veteran filed a 
claim for service connection for bilateral "arm" arthritis.  
Although the RO rephrased the issue as entitlement to service 
connection for bilateral "elbow" arthritis, the RO nevertheless 
adjudicated service connection for the Veteran's elbows and arms 
bilaterally.  The Board, therefore, has characterized the issue 
on appeal as service connection for bilateral elbow/arm 
arthritis.

A December 2005 private treatment record from Dr. W.K. reflects a 
diagnosis of bilateral arm arthritis.

The October 2008 VA examination report reflects that the examiner 
reviewed the claims file and noted the Veteran's reported 
problems with decreased strength and pain, including difficulty 
lifting.  See VA Examination Report at 110 to 111.  X-rays of the 
Veteran's arms/elbows taken in connection with the examination 
revealed no fracture or dislocation, bone erosion or destruction, 
nor any degenerative changes (bilaterally), and an impression of 
"normal examination" was recorded on the radiological reports.  
See id. at 121 and 129.  Likewise, the examiner opined that 
arthritis was not found and, therefore it could not be attributed 
to service.  See id. at 114.

The Board notes that there is no other medical evidence of record 
reflecting any diagnosed elbow/arm arthritis.

The threshold requirement for service connection to be granted is 
competent medical evidence of the current existence of a claimed 
disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  

Without a current diagnosis of elbow/arm arthritis, there may be 
no service connection for the claimed disability.  See id.  

The Board has considered all of the Veteran's lay statements, 
including his assertion that he does in fact have a current 
bilateral arm arthritis disability from performing heavy lifting 
as a cook in service, and that because a finger on his left hand 
had been amputated prior to service, that caused him to overexert 
or otherwise injure his elbows/arms.  See Forms 21-4138, July 
2005 and April 2006.  Certainly, the Board acknowledges that the 
Veteran is competent to report heavy lifting in service and that 
he had a finger amputated prior to service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  He is not, however, competent 
to render a diagnosis of elbow/arm arthritis, which requires 
medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such as a 
broken leg, but not competent to provide evidence as to more 
complex medical questions); see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a probative 
opinion on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).

In this case, VA physical examination and x-rays failed to 
establish the existence of arthritis.  While the Veteran is 
competent to describe experiencing pain and other symptoms, such 
symptoms, without a diagnosed or identifiable underlying 
condition do not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999).  As noted, in the absence of currently diagnosed 
disability, there can be no valid claim.

The Board is cognizant that the Veteran's April 1963 induction 
report of medical history reflects that the physician noted a 
history of a left forearm fracture in 1955 (in addition to a left 
ring finger amputation in 1957).  Significantly, however, 
physical examination found no evidence of any left arm disability 
at that time.  The Board notes that a veteran's self-report of 
the pre-service existence of a condition that is recorded at the 
time of entrance into service does not constitute a "notation" 
of a condition upon entry for purposes of 38 U.S.C.A. § 1111.  
Likewise, such a self-report by itself it does not constitute 
clear and unmistakable evidence of a preexisting condition.  See 
Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a 
veteran's self-report that he had previously suffered from 
'depression or excessive worry' prior to service was insufficient 
to rebut the presumption of soundness as was found in 38 U.S.C.A 
§ 1111).  Consequently, the Veteran is presumed to have been in 
sound condition at entry, and the Board analysis was focused on 
the issue of direct incurrence.  See 38 U.S.C.A. § 1111 (2009).  
In this regard, as discussed in detail above, the Board concludes 
that the preponderance of the evidence is against finding that 
the Veteran has a current elbow/arm disability.

In summary, the Board concludes that the preponderance of the 
evidence is against granting service connection for bilateral 
elbow/arm arthritis, and the benefit-of-the-doubt rule is not for 
application; there is not an approximate balance of evidence.  
See 38 U.S.C.A. § 5107(b); See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for right hand arthritis is 
denied.

Entitlement to service connection for bilateral shoulder 
arthritis is denied.

Entitlement to service connection for bilateral elbow/arm 
arthritis is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


